Title: From Benjamin Franklin to Richard Bache, 1 September 1773
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
London Sept. 1. 1773.
I received yours of July 6, by the last Packet that is arriv’d; for we have not yet [that?] of August.
I had thoughts of going by this Packet, but various Considerations, some publick and some private, have occurr’d inducing me to postpone my leaving England for another Season.
A Bill you drew for £27 18s. 0d. on Francis Roper, Mercht in London, has been brought to me, with a Direction annex’d to it that I should be apply’d to in case of Need. I was told that no such Person could be found or heard of. So I accepted the Bill for the Honour of the Drawer; but hope you will make no more such Drafts.
All Friends in Craven Street are well, and rejoice in the Increase of [your] Family. Mrs. Stevenson is just come from a V[isit to Sally] Franklin that was, now Mrs. Pearce, where another [Increase may soon?] be expected. Mrs. S. took her Grandson with her, [torn.] Temple went too, having a few Holidays on Account of [torn]; and being fond of Farming, as he was there and assisted in Seedtime, he was very desirous to be there at the Harvest, where he lent a helping Hand, and made himself as he does [every?]where, exceedingly welcome. Your affectionate Father
B Franklin
Mr Bache
